Allen, J.
delivered the opinion of the Court.
The Court is of opinion, that as by the demurrer to evidence the demurrant has admitted all that could be reasonably inferred by a jury from the evidence given by the other party, and waived all the evidence on his part which contradicts that offered by the other party, or tends to establish a case inconsistent with the case proved by the evidence of the other party, the evidence of the plaintiff in error in this case, taken by itself, and as unimpeached and unaffected by contradictory evidence, would have justified a jury in reasonably inferring a gift of the slaves in question, by his father, the said A. Tutt, deceased, to the plaintiff in error, and that possession passed from the donor to the donee, and remained with the donee under such gift; and as the evidence of the defendant in error, tending to prove a loan, seeks to establish a case inconsistent with, and so contradictory to the case proved by the evidence of the plaintiff in error, the same, according to the principles established in the case of Green v. Judith, 5 Rand. 1, must be disregarded.
Judgment reversed, and judgment on the demurrer to evidence for the plaintiff.